Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakoda (EP 1495828) as cited by applicant.

Sakoda discloses regarding claim 1, A resistance spot rivet welding system (par. 1) comprising: 
(i) a rivet dispensing system comprising: a first rivet receiving member defining a first channel therein (Fig. 4: feed tube 13), the first rivet receiving member comprising an inlet communicating with the first channel and configured to receive rivets (Fig. 4: implicit feature), an outlet communicating with the first channel and configured to dispense rivets (Fig. 4), wherein the first channel extends between the inlet and the outlet and is configured to transport rivets from the inlet to the second port outlet in a series arrangement and in a preselected orientation (Fig. 4 and par. 13); and a seat member communicating with the outlet (Fig. 5: 27; par. 14) and configured to selectively engage with a rivet holder of a resistance spot rivet welding apparatus (Fig. 12-14) and introduce a single rivet to the rivet holder at one time (Fig. 12-15; par. 20); and (ii) the rivet holder (Fig. 4) comprising a collet assembly (Fig. 4: 17, 21, 22; par. 13), the collet assembly comprising an actuator (Fig. 4: 21) and a collet connected to the actuator (Fig. 4: 22), the collet assembly being adapted to be installed on an external electrode holder (Fig. 4, par. 13: the welding gun 10 of a stud welding apparatus), the collet being moveable by the actuator from an advanced position, in which the collet is adapted to grip a rivet, and a retracted position, in which at least a portion of the collet is retracted into the actuator to enable an electrode attached to an external electrode holder to engage the fastener rivet, and in which the collet is adapted to release the fastener (Fig. 12-14).

Regarding claims 13-15, Figs 12-14 show the actuation member, the tensioner, the drive unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda (EP 1495828) in view of Yashima et al (JP H10-225774) with references made to applicant provided machine translation.

Regarding claim 2, Sakoda discloses, a resistance spot rivet welding method (par. 1) comprising: 
(i) reloading rivets into a rivet dispensing system used with a resistance spot rivet welding system (Fig. 12-14), the reloading comprising:
receiving and storing a plurality of rivets in a series arrangement and in a preselected orientation within a channel of a rivet receiving member of a rivet dispenser reloading system (Fig. 4: feed tube 13; par. 13), wherein the rivet dispenser reloading system comprises a gate associated with the channel (Fig. 6: 30; par. 14), wherein the gate is selectively positionable between a first configuration inhibiting movement of rivets from the channel, and a second configuration enabling movement of rivets from the channel (Fig. 12-14; 14); 
aligning a rivet dispensing system of a resistance spot rivet welding system with the rivet receiving member utilizing an alignment member in communication with the resistance spot rivet welding apparatus (Fig. 4, 12-14, par. 15, components 17, 18, 22, 37, 54 forming the dispensing system, aligned with the component 13 by means of the receiver 15); and 
introducing the plurality of rivets stored in the channel into the rivet dispensing system in series and in the preselected orientation via the gate (Fig. 12-14); 
(ii) dispensing a rivet from the rivet dispensing system onto a rivet holder of a resistance spot rivet welding apparatus (Fig. 12-14), the dispensing comprising: receiving the rivet and storing the rivet on a seat member of the rivet dispensing system (Fig. 12: 27);

Regarding claim 2, Sakoda fails to disclose, moving the rivet dispensing system along a path to align the seat member with the rivet holder; introducing the rivet stored on the seat member to the rivet holder; and receiving the rivet, by the rivet holder, from the rivet dispensing system.

Yashima discloses, the rivet being moved and introduced to the rivet holder. (See Paragraphs [0006], [0020]-[0033] and Figs 1 and 5.) It would have been obvious to adapt Sakoda in view of Yashima to provide moving the rivet dispensing system along a path to align the seat member with the rivet holder; introducing the rivet stored on the seat member to the rivet holder; and receiving the rivet, by the rivet holder, from the rivet dispensing system for saving space and a decrease in the amount of time required for feeding the rivet. 

Regarding claims 19 and 20, the rivets are used to fasten a structure. 

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-12 and 18 are unable to be rejected due to their dependency on an object claim. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/28/2022